Citation Nr: 1647632	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  08-35 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for internal derangement of the right knee, post-operative, with degenerative joint disease (hereinafter, "right knee disorder"). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to June 1969.  

This case comes before the Board of Veterans' Appeals (Board) originally on appeal from a December 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2010 and November 2013, the Board, in pertinent part, remanded the right knee claim for further development; the TDIU claim was also remanded in November 2013.  The appeal has now been returned to the Board for additional appellate consideration.

Although the Board regrets the additional delay, for the reasons stated below it finds that further development is still required in this case.  Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the right knee claim was remanded in November 2013, in part, to accord the Veteran a new VA examination of this disability.  Such an examination was accomplished in June 2014.  However, the United States Court of Appeals for Veterans Claims (Court) recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the testing listed in the final sentence of § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted.  The pertinent sentence states that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Here, it does not appear the range of motion testing conducted on the June 2014 VA examination are in accord with these requirements.  As such, it appears the examination is inadequate to determine whether a rating in excess of 20 percent is warranted for the service-connected right knee disorder.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is required to accord the Veteran a new examination that does adequately address the current nature and severity of his service-connected right knee disorder, particularly the aforementioned requirements of 38 C.F.R. § 4.59 and Correia, supra.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

In regard to the TDIU claim, the Board notes that in addition to the right knee disorder the Veteran is also service connected for hypertension evaluated as 10 percent disabling, and coronary artery disease evaluated as 30 percent disabling.  However, while these disabilities undoubtedly has some impact upon his employability, their current impact is not clear from the record particularly since the last VA examination in October 2010.  As such, a remand is also required to accord the Veteran a new examination of his hypertension and coronary artery disease for the purpose of evaluating his TDIU claim.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin, supra.

The Board also notes the Veteran was sent correspondence in December 2013 requesting he complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) with respect to his TDIU claim.  To date, the record does not reflect the Veteran has submitted a VA Form 21-8940 or comparable statement containing the information requested by this Form.  In pertinent part, a VA Form 21-8940 asks a veteran which service-connected disability or disabilities prevent him or her from securing or following a substantially gainful occupation, and the treatment he or she has received for the disability(ies).  The veteran is further asked to supply information about his or her employment, including dates when his or her disability(ies) affected full-time employment, the date the veteran last worked full-time, and the date the veteran became too disabled to work. The VA Form 21-8940 also requests information regarding the veteran's employment, educational, and training history, to include all employers for the last five years, the hours worked per week, the time lost from illness, the circumstances under which the veteran left his or her last job, and whether the veteran has attempted to obtain employment since he or she became too disabled to work.  As such information can be critical to resolution of this case, the Veteran's failure to provide it could constitute abandonment of the TDIU claim.  See 38 C.F.R. § 3.158; see also Jernigan v. Shinseki, 25 Vet. App. 220, 229-30   (2012).  As a remand is otherwise required in this case, the Board finds the Veteran should be provided with another opportunity to submit a completed VA Form 21-8940 or a comparable statement.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to provide VA with a completed VA Form 21-8940, (Veteran's Application for Increased Compensation Based on Unemployability) or a comparable statement as to the information requested on this Form.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his right knee, hypertension, and coronary artery disease since March 2016.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his right knee symptoms; as well as the impact of the right knee and his other service-connected conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected right knee disorder.  The claims folder should be made available to the examiner for review before the examination.

It is imperative that the examiner comment on the functional limitations of the right knee caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Further, in accord with the requirements of 38 C.F.R. § 4.59, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.  

The examiner should also evaluate whether the Veteran's service-connected disability picture - whether due to a single disability or a cumulative effect of multiple disabilities - impairs his ability to meet the demands of a job, either sedentary or physical.  This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as lifting, standing, carrying, sitting pushing and pulling.

A complete rationale for any opinion expressed must be provided to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  The Veteran should also be afforded an examination to evaluate the current nature and severity of his service-connected hypertension and coronary artery disease.  The claims folder should be made available to the examiner for review before the examination.  It is imperative that the examiner comment upon whether the Veteran's service-connected disability picture - whether due to a single disability or a cumulative effect of multiple disabilities - impairs his ability to meet the demands of a job, either sedentary or physical. 

A complete rationale for any opinion expressed must be provided to include if the examiner determines an opinion cannot be provided without resort to speculation.

6.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The decision should reflect consideration of entitlement to a TDIU, to include whether the case warrants referral for consideration of this benefit on an extraschedular basis.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these issues were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

